                    IN THE UNITED STATES DISTRICT COURT                          11/12/2019


                           FOR THE DISTRICT OF MONTANA

                                  HELENA DIVISION



 UNITED STATES OF AMERICA,                       CR 19-06-H-SEH

                              Plaintiff,         ORDER

          vs.

 KIELAN BRETT FRANKLIN,
 GERALD ALLEN HILER, alkla Teg,
 ARIELLE ROSE COWSER, and
 MORGAN VICTOR PITSCH,

                              Defendants.


      On November 12, 2019, at the time set for jury trial, Defendant Kielan Brett

Franklin ("Franklin") moved to continue the trial. Defendant Arielle Rose Cowser

("Cowser") joined in the request. Defendants Franklin and Cowser filed a joint

waiver 1 of"all time considerations under both the Speedy Trial Act and the

Speedy Trial Clause in the Sixth Amendment .... " 2 The United States did not

object to the request for continuance.


      1
          See Doc. 120.
      2
          Doc. 120 at 2.
      Upon on the record made in open court on November 12, 2019, the Court has

determined that a continuance of the trial is warranted. 3 The ends of justice served

by a continuance outweigh the interests of Defendants Franklin and Cowser and the

public to a speedy trial. The failure to grant a continuance would deny Defendants

Franklin and Cowser and their counsel the reasonable time necessary for effective

investigation and preparation, taking into account the exercise of due diligence, and

could deprive Defendants Franklin and Cowser of their opportunity to investigate

and prepare the case for trial.

      ORDERED:

      1.       The motion to continue trial is GRANTED.

      2.       The trial set for Defendants Franklin and Cowser on November 12,

2019, is VA CATED to be reset by further order of Court. All time between the date

of this Order and the new trial date is excluded from Defendants Franklin and

Cowser's speedy trial calculations. 4




       3
           18 U.S.C. § 316l(h)(7)(A), (B)(iv).
       4
           18 U.S.C. § 3161(h)(7)(A).
                                           -2-
      FURTHER ORDERED:

      The Court will conduct a conference with counsel and Defendants Franklin

and Cowser on the record at 1:00 p.m. on November 14, 2019, at the Paul G.

Hatfield Courthouse, Courtroom I, Helena, Montana, to address issues presented by

the motions to continue the trial.

      The clerk is directed forthwith to notify counsel and the United States

Marshals Service of the entry of this Order.

      Counsel for Defendant Cowser shall ensure her presence at the conference.

      DATED this ll._'%.y of November, 2019.


                                           /4a.:m £4~~
                                               SAME. HADDON                 \
                                               United States District Judge




                                         -3-
